Citation Nr: 0516353	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  04-07 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Clarkson, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In light of the fact that the claim for an increased rating 
for PTSD is on appeal following the initial rating assigned 
for this disability, the issue is characterized as such on 
the title page.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Further, the Board notes that in January 2004, the 
RO assigned an increased rating of 50 percent for PTSD.  
However, as a 50 percent rating is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).

The issue of a higher initial rating for PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  There is competent evidence linking the veteran's 
exposure to noise during service to current findings of 
bilateral hearing loss.

2.  There is competent evidence linking the veteran's 
exposure to noise during service to current findings of 
tinnitus.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2004).

2.  The criteria to establish service connection for 
bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claims of service 
connection for hearing loss and tinnitus with respect to the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Given the favorable outcome set forth 
below, no conceivable prejudice to the veteran could result 
from this adjudication.  See Bernard v. Brown, 4 Vet. App. 
384, 393 (1993).  Thus, the additional delay in the 
adjudication of these issues, which would result from a 
remand solely to allow the RO to apply the VCAA, would not be 
justified.  In other words, the veteran will not be 
prejudiced by the Board proceeding to a decision in this 
matter since the outcome represents a full grant of the 
benefits. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Where a veteran served 90 days or more during a period of war 
and organic disease of the nervous system, such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Of record are various private reports dated in 1976, the 
1980s, 1990, and 2002, which reveal findings of bilateral 
hearing loss and tinnitus.  Therefore, there is evidence that 
the veteran has been followed for hearing loss and tinnitus 
since service.  It is further noted that on the authorized 
audiological evaluation in January 2003, pure tone 
thresholds, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
75
LEFT
20
20
15
20
75

Speech audiometry revealed speech recognition ability of 100 
percent in each ear.  The VA report clearly indicates that 
the criteria set forth under 38 C.F.R. § 3.385 have been met.  
Therefore, for VA purposes, hearing loss has been 
demonstrated.

Here, there is evidence that the veteran was exposed to noise 
during service and that he complained of hearing loss.  A 
review of the service records show that the veteran received 
awards associated with combat service, including a Bronze 
Star Medal and a Combat Infantryman Badge.  Therefore, given 
the nature of his service, it is reasonable to find that he 
was exposed to noise.  See 38 C.F.R. § 3.304(d) (2004).  

Further, with regard to actual complaints of hearing loss, 
service records show that the veteran was seen in October 
1968 to have his ears checked.  The record also includes a 
copy of an October 1968 letter from the veteran to his 
parents.  The veteran referred to problems with hearing loss 
in the letter.  Overall, the Board finds that this evidence 
supports the veteran's contention of decreased hearing acuity 
in service.  However, there appears to be a question 
regarding a link between noise exposure during service and 
the current findings of hearing loss and tinnitus.  

In a December 2003 addendum to the January 2003 report, the 
VA examiner pointed out that the veteran may have had a 
temporary hearing loss as a result of the incidents 
described, but his hearing recovered and was within normal 
limits at the time of the separation examination.  The 
examiner opined that it is at least likely as not that the 
veteran's current hearing loss and tinnitus are related to 
service.  

In an August 2004 letter, a private physician explained that 
hearing loss and tinnitus are often associated with noise 
exposure.  The physician pointed out the veteran's 
significant history of noise exposure during service as well 
as his complaints of hearing loss from that period of time.  
The physician further opined that sensorineural hearing loss 
can often lag behind the injury many years and that as a rule 
tinnitus is associated with this type of hearing loss.  

The Board finds that the probative value of both medical 
opinions presented are equal.  For instance, the VA examiner 
pointed out that the veteran had normal hearing at the time 
of his separation examination.  Clearly, this supports the 
finding of temporary hearing loss.  However, the private 
physician did opine that hearing loss can lag behind the 
initial injury.  The clinical findings of record appear to 
support that opinion.  For instance, the private records 
dating back to 1976 clearly show continuous complaints of 
hearing loss and tinnitus in the years after the initial 
injury was incurred.  The clinical findings of record support 
both opinions.  Therefore, the evidence is in relative 
equipoise, and the benefit of the doubt as contemplated by 38 
U.S.C.A. § 5107 applies in this instance.  Service connection 
for bilateral hearing loss and tinnitus is warranted.

As the evidence presented demonstrates that the criteria to 
establish a claim of entitlement to service connection for 
bilateral hearing loss and tinnitus have been met, the appeal 
is granted.


ORDER

Entitlement to service connection for hearing loss has been 
established, and the appeal is granted.

Entitlement to service connection for tinnitus has been 
established, and the appeal is granted.  




REMAND

Higher Initial Rating for PTSD

Several VA examinations were conducted in 2003.  During his 
hearing in April 2005, the veteran explained that his 
condition has worsened and the veteran's representative 
argued that a current examination is necessary.  In this 
regard, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that where the 
evidence does not adequately evaluate the current state of 
the condition, VA must provide a new examination.  Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  Therefore, an 
examination is in order.

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development:

1.  The veteran should be afforded a VA 
psychiatric examination to determine the 
current level of his service connected 
PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  Detailed 
clinical findings should be reported in 
connection with the evaluation.  The 
examiner should report a full multiaxial 
diagnosis, to include the assignment of a 
global assessment of functioning (GAF) 
score consistent with the American 
Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV) and an explanation what the 
assigned score represents.  In addition, 
the examiner should state an opinion as 
to the degree of social and industrial 
employability caused by the veteran's 
service-connected PTSD.  If other 
psychiatric disorders are shown besides 
PTSD, the examiner should provide a 
diagnosis and state an opinion as to the 
degree of social and industrial 
inadaptability/employability caused by 
these other disorders.  In assigning GAF 
scores, the examiners should provide a 
separate GAF for the service connected 
PTSD as compared to any other psychiatric 
disorder found.  

2.  The AMC should adjudicate the claim 
of entitlement to a higher initial 
rating for PTSD.  If the determination 
remains adverse to the veteran, he 
should be provided a supplemental 
statement of the case that includes a 
summary of additional evidence 
submitted, any additional applicable 
laws and regulations, and the reasons 
for the decision.  The veteran and his 
representative should be afforded the 
applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


